IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MICHEAL ADAMS,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2390

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 8, 2016.

An appeal from an order of the Circuit Court for Duval County.
Linda F. McCallum, Judge.

Micheal Adams, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      The appellant filed a postconviction motion raising three claims.           He

acknowledges that the notice of appeal is untimely as to the first two claims. In the
third claim he asserts that the Department of Corrections (“DOC”) is improperly

consecutively running the sentence imposed in Duval County case number 16-

2012-CF-3104 to the sentences imposed in 16-2011-CF-3527, even though he

negotiated for concurrent imposition when he entered his plea in the 2012 case. He

first approached the DOC to address this sentencing structure, and the DOC told

him he needed to obtain a corrected judgment from the lower court in order to have

the sentences run concurrently. The trial court denied the claim without any

analysis or attachments conclusively refuting it.

      As there is an October 24, 2012, revised judgment in the record of the 2012

case, stating that the revision was to “Re-record to reflect concurrent sentence[,]”

and which does indeed indicate the 2012 sentence was to be concurrently imposed

to the 2011 sentences, we therefore reverse and remand for the trial court to either

attach records conclusively refuting the appellant’s claim or to provide this revised

judgment to the DOC.


      REVERSED IN PART, AND REMANDED IN PART, with directions.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.




                                          2